Appellant files an urgent motion insisting that our opinion was wrong in holding admissible the testimony of the state witness who said that he saw appellant make the sale in question, by observing the movements of the parties in a mirror. He also insists that the evidence is not sufficient to support the conclusion. Appellant's contention is that before the state witness could testify that he saw appellant making the sale in question, by looking in a mirror, he would have to qualify as an expert. We are not in accord with this proposition. Webster's International Dictionary defines an expert as one who has skilled experience, or extensive knowledge in his calling, or in any special branch of learning. We perceive nothing in the power to look into an ordinary mirror and see the movements of persons therein reflected, which calls for any expertness before the witness can be permitted to testify to what he saw. To say that one in such case would have to be able to understand scientifically the laws and rules of angles, and refractions and reflections, or that he must have shown himself to have had long experience in looking in mirrors, as a predicate for his testimony, has no appeal to us. It is within the common knowledge of every individual that one can look into a mirror and observe the movements of other people, if they also move before the same mirror. In this case the state witness testified that after appellant refused to sell him whiskey because he was a stranger, witness went and got another person better known to appellant, to go with him to appellant's place. He said that he sent the other person in to make the purchase, and held a mirror in such position as that he could observe the movements of appellant and the other party. From this vantage point he saw appellant hand to said *Page 177 
third party a bottle of whiskey and receive from said third party the money therefor. We are not able to agree with appellant's contention.
The motion for rehearing will be overruled.
Overruled.